65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles T. HOYE, Petitioner-Appellant,v.Carolyn V. RICKARDS, Warden;  Federal Bureau of Prisons;United States Parole Commission, Respondents-Appellees.
No. 94-6698.
United States Court of Appeals, Fourth Circuit.
Submitted April 25, 1995.Decided Sept. 8, 1995.

Charles Hoye, Appellant Pro Se.  Debra Jean Prillaman, Assistant United States Attorney, Richmond, VA, for Appellees.
Before HALL, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hoye v. Rickards, No. CA-93-318 (E.D. Va.  Apr. 5, 1994;  May 17, 1994).  Further, the district court did not abuse its discretion in denying Appellant's motion for post-judgment relief.  See Temkin v. Frederick County Comm'rs, 945 F.2d 716 (4th Cir.1991), cert. denied, 502 U.S. 1095 (1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  We deny Appellant's motion for a randomly selected panel of judges on appeal.


2
AFFIRMED.